LAWSON, Justice.
Richard Latham was convicted in the circuit court of Perry County of the offense of illegally possessing a still. The judgment of conviction was affirmed by the Court of Appeals. 77 So.2d 499.
Latham has filed in this court an instrument by which he seeks to have us review and revise the judgment and opinion of the Court of Appeals.
Even if it can be said that the form of the instrument is sufficient to constitute it an application for writ of certiorari, we have no alternative but to strike it for it is not on transcript paper as required by Supreme Court Rule 36, Code 1940, Title 7, Appendix. Williams v. State, 258 Ala. 638, 64 So.2d 617; Duckett v. State, 257 Ala. 589, 60 So.2d 357, and the many cases cited there.
We would like to point out again that the refiling in this court of the briefs filed originally in the Court of Appeals is not a sufficient compliance with Supreme Court Rule 44, as amended, which requires that the application for certiorari must be accompanied by a brief pointing out and arguing the point or decision sought to be revised. Allen v. State, 249 Ala. 201, 30 So.2d 483.
' Petition for writ of certiorari stricken.
, LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.